MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                  Aug 31 2020, 10:11 am

court except for the purpose of establishing                                      CLERK
                                                                            Indiana Supreme Court
the defense of res judicata, collateral                                        Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deborah K. Smith                                         Curtis T. Hill, Jr.
Thorntown, Indiana                                       Attorney General of Indiana

                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Laura Gaye Perry,                                        August 31, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2986
        v.                                               Appeal from the Boone Superior
                                                         Court
State of Indiana,                                        The Honorable Bruce E. Petit,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         06D02-1802-CM-243



Altice, Judge




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020                     Page 1 of 7
                                                   Case Summary


[1]   Laura Gaye Perry appeals her conviction for battery, a Class B misdemeanor,

      claiming that the evidence was not sufficient to negate her claim of self-

      defense.


[2]   We affirm.


                                         Facts and Procedural History


[3]   On November 20, 2017, at approximately 4:30 p.m., Brianna Lowery drove

      Perry’s granddaughter, Savannah, 1 to Perry’s house in Lebanon for a visit.

      Perry was reportedly ill that day and she had no advance notice of Lowery’s

      plan to leave Savannah with her.


[4]   After Savannah got out of Lowery’s vehicle, Perry walked outside and

      motioned for Lowery to wait for her. As Perry approached the vehicle, Lowery

      rolled down the passenger window. Perry then opened the passenger side door,

      leaned into the vehicle, and put her knee on the front seat. Perry moved closer

      to Lowery and began shouting at her as to why she was dropping off Savannah.




      1
          Savannah is the daughter of Lowery’s boyfriend.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 2 of 7
[5]   Perry was spitting while she was yelling at Lowery, and at one point, she

      grabbed Lowery’s arm and pulled her hair. In response, Lowery pushed at

      Perry’s back and asked, “do you really want to grab hair?” Transcript Vol. II at

      14. Perry then removed the car keys from the ignition and tossed them into an

      alley.


[6]   When Lowery got out of her car to retrieve the keys, Perry walked up to

      Lowery, grabbed her hair, and tried to pull her to the ground. After Lowery

      was able to free herself, Perry went back to her residence and Lowery called the

      police.


[7]   Lebanon City Police Officer Aaron Carlson responded to the call and saw

      Lowery standing in the alley next to her car. The passenger and driver doors

      were open, and Lowery was holding a clump of her own hair that Perry had

      pulled from her head. Lowery provided a statement to Officer Carlson,

      recounting the above events.


[8]   Officer Carlson walked up to the residence to speak with Perry. When Perry

      came to the door, Officer Carlson noticed a red mark on her left cheek, but she

      did not complain of any other injuries. Perry was argumentative and verbally

      abusive toward Officer Carlson and other officers who subsequently arrived at

      the scene. Officer Carlson noticed that Perry smelled of alcohol, so he called

      the Department of Child Services (DCS) because minor children were in Perry’s

      care.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 3 of 7
[9]    When DCS personnel arrived, Perry provided a statement to Officer Carlson,

       claiming that Lowery started the altercation when Lowery called her a bitch

       and pulled her hair. Perry stated that she responded by pulling Lowery’s hair

       and that Lowery then shoved her to the ground.


[10]   On February 2, 2018, the State charged Perry with one count of battery, a Class

       B misdemeanor. Following a bench trial on July 26, 2019, Perry was found

       guilty as charged and sentenced to 180 days of incarceration, all suspended,

       with 365 days on probation. Perry now appeals.


                                          Discussion and Decision


[11]   Perry challenges the sufficiency of the evidence, claiming that the State failed to

       rebut her claim of self-defense. Specifically, Perry claims that her conviction

       must be reversed because it was Lowery who instigated the physical altercation

       and that she struck Lowery only in self-defense.


[12]   Self-defense is governed by Ind. Code § 35-41-3-2. A valid claim of defense of

       oneself or another person is legal justification for an otherwise criminal act.

       Brown v. State, 738 N.E.2d 271, 273 (Ind. 2000); Morell v. State, 933 N.E.2d 484,

       491 (Ind. Ct. App. 2010). “A person is justified in using reasonable force

       against any other person to protect the person . . . from what the person

       reasonably believes to be the imminent use of unlawful force.” I.C. § 35-41-3-

       2(c).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 4 of 7
[13]   To prevail on a claim of self-defense, Perry must show that she: (1) was in a

       place where she had a right to be; (2) did not provoke, instigate, or participate

       willingly in the violence; and (3) had a reasonable fear of death or great bodily

       harm. Morell, 933 N.E.2d at 491. Once a defendant raises a claim of self-

       defense, the State has the burden of negating at least one of the necessary

       elements. Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002). The State may

       satisfy its burden by rebutting the defense directly, by affirmatively showing the

       defendant did not act in self-defense, or by relying on the sufficiency of the case-

       in-chief. Richardson v. State, 79 N.E.3d 958, 964 (Ind. Ct. App. 2017), trans.

       denied. Whether the State has met its burden is a question for the trier of fact.
Id. The State satisfies this burden by presenting evidence of probative value

       from which a reasonable trier of fact could have found that the defendant did

       not validly act in self-defense and that she was guilty of the offenses charged.

       Morell, 933 N.E.2d at 492.


[14]   The standard for reviewing a challenge to the sufficiency of evidence to rebut a

       claim of self-defense is the same as that used for any claim of insufficient

       evidence. Wilson, 770 N.E.2d at 800. We neither reweigh the evidence nor

       judge the credibility of witnesses. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). The evidence is sufficient if an inference may be reasonably drawn from

       it to support the verdict. Id. at 147. Where contradictory or inconsistent

       testimony is presented at trial, it is up to the fact finder to resolve such

       conflicting testimony. Brown v. State, 830 N.E.2d 956, 968 (Ind. Ct. App. 2005).

       And in our review, we consider conflicting evidence most favorably to the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 5 of 7
       verdict. Boggs v. State, 928 N.E.2d 855, 864 (Ind. Ct. App. 2010), trans. denied.

       We will reverse a conviction only if no reasonable person could say that the

       State negated the defendant’s self-defense claim beyond a reasonable doubt.

       Wilson, 770 N.E.2d at 800-01.


[15]   To prove the offense of battery as a Class B misdemeanor, the State must show

       that the defendant knowingly or intentionally touched another person in a rude,

       insolent, or angry manner. Ind. Code § 35-42-2-1 (c)(1). At trial, Lowery

       testified that Perry approached her vehicle, opened the passenger side door,

       grabbed her arm, and pulled her hair. In response, Lowery grabbed Perry’s

       back, whereupon Perry removed the car keys from the ignition, threw them into

       alley, and started to walk away. However, when Lowery kneeled down to pick

       up her the keys, Perry approached again, grabbed Lowery’s hair, and tried to

       drag her to the ground. When Officer Carlson arrived at the scene, he observed

       and photographed Lowery holding the clump of hair that Perry had pulled from

       Lowery’s head.


[16]   Notwithstanding Perry’s claim that Lowery initiated the altercation and struck

       her first, the evidence most favorable to the judgment supports a finding that

       Perry was the instigator, thus negating an element of her self-defense claim.

       The trial court, as the fact finder, was under no obligation to credit Perry’s self-

       serving, uncorroborated version of the altercation. See McCullough v. State, 985
N.E.2d 1135, 1139 (Ind. Ct. App. 2013) (the jury was not obligated to believe

       the defendant when the only evidence supporting his account of the incident

       was his self-serving statements), trans. denied. As a result, we conclude that the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 6 of 7
       evidence was sufficient to establish that Perry committed battery as a Class B

       misdemeanor and that she did not act in self-defense.


[17]   Judgment affirmed.



       Riley, J. and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2986 | August 31, 2020   Page 7 of 7